Mr. Justice Stone delivered the opinion of the court. At the June Term 1933 of the circuit court of Effing-ham county — July 26, 1933, a decree was rendered in favor of appellant W. S. Holmes against Alice Burk for foreclosure of a mortgage on real estate. By the same decree the court found that appellee W. A. Arnold had a prior lien to appellant on the premises. Appellant undertook to appeal from this decree. He was given time to file an appeal bond and time to file a certificate of evidence. These instruments were filed within the respective times prescribed. The certificate of evidence was approved by the trial court on October 21,1933. The term of this court to which this record should have been filed opened February 27, 1934. The record should have been filed by February 6th unless the time was extended. This gave appellant from October 21st until February 6th in which to file his appeal here in compliance with rules. Thus 108 days intervened but no record was filed. This court would have been fully warranted in dismissing the appeal in pursuance of appellee’s motion therefor filed on February 5th. Instead we extended the time for appellant to file until March 20th. On March 19th appellant filed a supposed record which in no sense complies with the statute and the rules of this court. The courts have gone to great pains to simplify their rules under the statute for the use and benefit of litigants. It is imperative that they be followed. Gibson v. Vail, 248 Ill. 432. Appellant has had more consideration from this court than the rules call for. The appeal is dismissed. Appeal dismissed.